1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PAULA JEAN ROBERTS,                             )   Case No.: 1:18-cv-0604 - JLT
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING PLAINTIFF’S REQUEST
                                                     )   FOR AN EXTENSION OF TIME NUNC PRO
13          v.                                       )   TUNC
14   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )   (Doc. 13)
15                                                   )
                    Defendant.                       )
16                                                   )
17          On December 17, 2018, Plaintiff filed a stipulation of the parties for a thirty-day extension of

18   time for Plaintiff to file an opening brief. (Doc. 13) Notably, the Scheduling Order permits a single

19   extension of thirty days by stipulation, which has not been used by the parties. (See Doc. 3-1 at 4)

20   Accordingly, the Court ORDERS:

21          1.      Plaintiff’s request for an extension of time is granted nunc pro tunc; and

22          2.      Plaintiff SHALL file an opening brief no later than January 16, 2019.

23
24   IT IS SO ORDERED.

25      Dated:     December 20, 2018                           /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
